[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                         NOVEMBER 29, 2007
                             No. 07-12014                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

               D. C. Docket No. 03-00140-CV-5-MMP-EMT

MILTON R. MURRAH,



                                                  Petitioner-Appellant,

                                  versus

JAMES R. MCDONOUGH,

                                                   Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                           (November 29, 2007)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
       Florida prisoner Milton Murrah appeals the denial of his habeas corpus

petition, 28 U.S.C. § 2254. The district court granted a certificate of appealability

(COA) on the issue “of the trustworthiness and effect of the alleged videotaped

witness recantation.” Although somewhat unclear, we construe this COA as being

limited to the issue of whether Murrah has a claim of actual innocence that is

cognizable under federal habeas law and, if so, whether the district court erred in

declining to hold an evidentiary hearing on this claim.

       Murrah contends he demonstrated a factual claim of actual innocence

requiring, at a minimum, a federal evidentiary hearing under Schlup v. Delo, 115 S.

Ct. 851 (1995). Murrah also asserts the district court’s refusal to hold an

evidentiary hearing on his actual innocence claim violated Townsend v. Sain, 83 S.

Ct. 745 (1963).1

       We review a district court’s denial of a petition for writ of habeas corpus

de novo. Siebert v. Allen, 455 F.3d 1269, 1271 n.2 (11th Cir. 2006), cert. denied,

127 S. Ct. 1823 (2007) (involving a dismissal of a habeas petition). A district




       1
          Murrah asserts he has raised constitutional claims independent of his actual innocence
claim, specifically, that the state court violated his due process and equal protection rights by
failing to hold an evidentiary hearing on his claim of actual innocence based on newly
discovered evidence. We do not address this claim, however, because we conclude the argument
is outside of the scope of the COA. See Murray v. United States, 145 F.3d 1249, 1250-51 (11th
Cir. 1998) (holding appellate review is limited to the issue or issues presented in the COA).

                                                2
court’s “factual determinations will be reversed only if they are clearly erroneous.”

Id.

       The “decision to grant an evidentiary hearing [is] generally left to the sound

discretion of district courts.” Schriro v. Landrigan, 127 S. Ct. 1933, 1939 (2007).

Nevertheless, a district court should hold an evidentiary hearing if there are

disputed facts with respect to the petitioner’s habeas claim, and the petitioner did

not receive a full and fair hearing before a state court, either at trial or in a

collateral proceeding. Townsend, 83 S. Ct. at 756, overruled in part on other

grounds, Keeney v. Tamayo-Reyes, 112 S. Ct. 1715 (1992), superceded by 28

U.S.C. § 2254(e)(2). However, “[w]here a complete record, fully developed in

state court proceedings, is sufficient for proper examination of the claims on

federal collateral review, there is no need for an evidentiary hearing in federal

court.” Tukes v. Dugger, 911 F.2d 508, 516 n.12 (11th Cir. 1990).

       The record was adequately developed to demonstrate that Murrah could not

maintain, much less prevail on, a freestanding actual innocence claim, and the

district court was not required to hold an evidentiary hearing. “Claims of actual

innocence based on newly discovered evidence have never been held to state a

ground for federal habeas relief absent an independent constitutional violation

occurring in the underlying state criminal proceeding.” Herrera v. Collins, 113 S.



                                             3
Ct. 853, 860 (1993). Thus, Murrah’s freestanding actual innocence claim is not

cognizable under federal habeas law. Further, as the State correctly argues, Schlup

is inapplicable because Murrah did not assert a cognizable independent

constitutional claim.2 See Schlup, 115 S. Ct. at 861 (quoting Herrera, 113 S. Ct. at

862) (stating where a petitioner asserts an actual innocence claim as well as an

independent constitutional violation, the “claim of innocence is . . . ‘not itself a

constitutional claim, but instead a gateway through which a habeas petitioner must

pass to have his otherwise barred constitutional claim considered on the merits.’” ).

       Moreover, even assuming arguendo that Murrah presented a cognizable

actual innocence claim, the state court’s decision was not “contrary to” or an

“unreasonable application of” clearly established federal law. See 28 U.S.C.

§ 2254(d)(1) (stating where a state court has adjudicated the merits of a claim

raised in a § 2254 petition, a petition cannot be granted with respect to that claim

unless the state court’s adjudication “resulted in a decision that was contrary to, or

involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States . . . .”). The state court’s

       2
         Before the district court, Murrah asserted independent constitutional claims based upon
Giglio v. United States, 92 S. Ct. 763 (1972), and Brady v. Maryland, 83 S. Ct. 1194 (1963).
However, we do not consider the merits of these claims because they are outside of the scope of
the COA, and, in any event, Murrah has abandoned these claims by failing to present any formal
argument on the claims in his liberally construed pro se appellate brief. See Dalrymple v. United
States, 460 F.3d 1318, 1327 n.1 (11th Cir. 2006) (deeming abandoned a claim not raised in an
appellant’s initial brief).

                                                4
decision was not “contrary to” clearly established federal law because, even though

the court did not cite to any federal law, it discounted the videotape recantations

after finding the credibility of the recantations to be questionable, and the law of

this Circuit is that recantations should be viewed with “extreme suspicion.” See

United States v. Santiago, 837 F.2d 1545, 1550 (11th Cir. 1988). Nor was the state

court’s decision an “unreasonable application of” clearly established federal law,

because the state court reasonably discounted the videotaped recantation as not

credible, in light of the evidence that: (1) the alleged victims were not placed

under oath before recanting their earlier trial testimony; (2) a family friend

conducted the interview; (3) other members of Murrah’s family were present

during the interview; (4) the interview contained very suggestive and leading

questions; (5) the interviewer was very sympathetic to Murrah; and (6) the tape

was stopped during the recording on at least two occasions.

      Accordingly, we affirm the denial of Murrah’s § 2254 petition.

      AFFIRMED.




                                           5